We have carefully re-examined the record in the light of the State's motion for rehearing.
It appears from Bill of Exception No. 4 that the State proved, over proper objection, that appellant had been placed under a peace bond in the sum of $1,000.00, conditioned that he would not harm the witness Taylor. It would appear that the State could have had no other purpose in making this proof than to support Taylor's testimony to the effect that he had retracted the testimony he had given against appellant on a former trial because of the fact that appellant had threatened to kill him. Whether the peace bond had been entered into prior to the date of Taylor's affidavit retracting the testimony or subsequent thereto is immaterial. In either event, the State was in the attitude of supporting Taylor's statement as to his reason for retracting his testimony by the proof mentioned. That it was incompentent to get before the jury the opinion of the justice of the peace that appellant had in fact threatened to kill Taylor is obvious. As pointed out in the original opinion, the court attempted in the charge to withdraw the testimony. However, the court simply told the jury not to consider it on the question of guilt or innocence. That was not tantamount to an express statement that it was withdrawn from consideration for all purposes. We might add that under the circumstances reflected by the record, the State having relied largely upon the evidence given by Taylor, the harmful effect of such testimony could not have been removed. This court has held on numerous occasions that the admission of testimony *Page 560 
which is obviously prejudicial and hurtful necessitates a reversal notwithstanding an attempt on the part of the trial court to withdraw it from the consideration of the jury. See Tex. Jur., Vol. 4, p. 591; Clements v. State, 134 S.W. 728. In other words, if the admitted testimony is of such damaging character as to suggest the impossibility of withdrawing the impression produced on the minds of the jury it will be cause for reversal. See Hatcher v. State, 65 S.W. 97.
The State's motion for rehearing is overruled.
Overruled.